Citation Nr: 9907561	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-50 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to the veteran's service-
connected seizure disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
a generalized seizure disorder, with a 10 percent evaluation 
assigned, and determined that the claim for service 
connection for obstructive sleep apnea was not well grounded.

In a May 1997 rating decision, the RO increased the 
evaluation for the veteran's service-connected seizure 
disorder to 20 percent.  As the 20 percent disability 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In June 1998, the Board remanded this case to the RO for 
further development, to include a search for medical records 
and a new VA examination.  The case has since been returned 
to the RO.  

The claim of entitlement to an increased evaluation for a 
seizure disorder will be addressed in the REMAND section of 
this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current obstructive sleep apnea and either service 
or a service-connected disability.

CONCLUSION OF LAW

The claim of entitlement to service connection for 
obstructive sleep apnea, to include as secondary to the 
veteran's service-connected seizure disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  Further, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has recently indicated 
that, alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, any sleeping 
disorders, including obstructive sleep apnea.  A December 
1984 electroencephalogram (EEG) report from Louisville 
Neurology Associates in Louisville indicates that the veteran 
appeared to become drowsy and had brief periods of vertex 
waves noted; an impression of a normal awake/drowsy EEG was 
rendered.  A January 1996 VA sleep disorder unit report 
contains impressions of obstructive sleep apnea, pathological 
excessive hypersomulance, possible narcolepsy, and periodic 
leg movement syndrome.  A VA epilepsy and narcolepsy 
examination report contains diagnoses of obstructive sleep 
apnea and excessive daily hypersomnia.  While several of the 
veteran's health care providers have treated both seizures 
and obstructive sleep apnea, none of these providers has 
offered an opinion regarding a relationship between the 
veteran's obstructive sleep apnea and either his service-
connected seizure disorder or service.

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's obstructive sleep 
apnea and either service or a service-connected disability.  
Indeed, the only evidence of record suggesting a relationship 
between the veteran's obstructive sleep apnea and either 
service or a service-connected disability is his lay 
testimony, from his April 1997 RO hearing and his March 1998 
Travel Board hearing before the undersigned Board member.  
However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
either service or a service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.  Moreover, there is no evidence 
that the veteran's claimed disorder was chronic, or even 
present, in service, and, to the extent that the veteran's 
assertions in this case constitute evidence of continuity of 
symptomatology since service, the Board notes that competent 
evidence has not been submitted that relates a present 
condition to that symptomatology.  See Savage v. Gober, 
supra.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for obstructive sleep apnea is well grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for obstructive sleep 
apnea well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, service 
connection for obstructive sleep apnea, to include as 
secondary to the veteran's service-connected seizure 
disorder, is denied.


REMAND

In the June 1998 remand, the Board requested a new VA 
examination of the veteran to determine the nature and extent 
of his service-connected seizure disorder.  The examiner was 
requested to provide not only information regarding the 
frequency of the veteran's seizures but also the nature 
(i.e., grand mal or petit mal) of those seizures, in view of 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8910-
8912 (1998).  However, while the examiner who examined the 
veteran in August 1998 noted that the veteran had 
approximately one to two seizures every six months, this 
examiner did not provide any information as to the nature of 
these seizures.  The examiner also did not comment on the 
overall frequency of the veteran's seizures since November 
13, 1995, the effective date of the grant of service 
connection for seizures and of the currently assigned 20 
percent evaluation.  See also Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999) (in cases where an initial 
evaluation is at issue, separate ("staged") ratings can be 
assigned for separate periods of time based upon the facts 
found).

The Board observes that, in Stegall v. West, 11 Vet. App. 
268, 270-71 (1998), the Court held that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  The Court has also held that 
if an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim for an evaluation in excess of 20 percent for 
a seizure disorder, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected seizure 
disorder. The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies deemed necessary should be 
performed.  In rendering a diagnosis, the 
examiner should, upon review of the 
claims file and to the extent possible, 
provide specific information regarding 
the nature (i.e., grand mal or petit mal, 
or major or minor) and the frequency of 
the veteran's seizures from November 1995 
to the present.  The examiner should 
specifically describe and comment on the 
changes in the nature and frequency, if 
any, in the veteran's seizure disorder 
during this period based on the evidence 
of record with specific references to 
each relevant timeframe involved within 
this period, if possible.  A complete 
rationale should be provided for all 
opinions and conclusions expressed, and 
the examination report should be typed.

2.  The RO should then review the 
examination report to determine whether 
it is in complete compliance with the 
instructions of paragraph 2 of this 
REMAND.  If information regarding both 
the nature and the frequency of the 
veteran's seizures is not provided, or 
the examination report is deficient in 
any other manner, this report should be 
returned to the examiner for completion.  
See Stegall v. West, supra.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
evaluation in excess of 20 percent for a 
seizure disorder.  The RO should also 
consider whether "staged" ratings are 
warranted for this disorder.  See 
Fenderson v. West, supra.  If the 
determination of this claim remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board intimates no 
opinion, either factual or legal, as to the 

ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

- 7 -


- 1 -


